FILE COPY

CHIEF JUSTICE                                                                                    LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                               (214) 712-3450
JUSTICES                                                                                 lisa.matz@5th.txcourts.gov
 JIM MOSELEY
 DAVID L. BRIDGES                                                                              GAYLE HUMPA
 MICHAEL J. O'NEILL                                                                      BUSINESS ADMINISTRATOR
 KERRY P. FITZGERALD                                                                           (214) 712-3434
 MOLLY FRANCIS                                                                         gayle.humpa@5th.txcourts.gov
 DOUGLAS S. LANG                          Court of Appeals
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                Fifth District of Texas at Dallas                            FASCIMILE
                                                                                              (214) 745-1083
 LANA MYERS
                                          600 COMMERCE STREET, SUITE 200
 DAVID EVANS                                                                                     INTERNET
 DAVID LEWIS                                   DALLAS, TEXAS 75202                   HTTP://5THCOA.COURTS.STATE.TX.US
                                                  (214) 712-3400


                                              September 10, 2013

       Christopher D. Bowers                                 Brandi Youngkin
       Dallas City Attorneys                                 Dallas City Attorney Office
       1500 Marilla St                                       1500 Marilla Street, 7BN
       Room 7BN                                              Dallas, TX 75201
       Dallas, TX 75201-6390                                 * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *
                                                             Hayley Ailshie
       Edward "Eddie" Vassallo                               Vassallo & Salazar, P.C.
       Vassallo & Salazar, P.C.                              3710 Rawlins St Ste 1200
       3710 Rawlins Street                                   Dallas, TX 75219-6410
       Suite 1200                                            * DELIVERED VIA E-MAIL *
       Dallas, TX 75219-4276
       * DELIVERED VIA E-MAIL *                              Barbara E. Rosenberg
                                                             Dallas City Attorney's Office
       Charles A. Salazar                                    1500 Marilla St Rm. 7B
       Vassalo & Salazar, P.C.                               Dallas, TX 75201-6318
       3710 Rawlins                                          * DELIVERED VIA E-MAIL *
       Suite 1200
       Dallas, TX 75219
       * DELIVERED VIA E-MAIL *

       James B. Pinson
       Dallas City Attorney's Office
       1500 Marilla St., Rm 7B
       Dallas, TX 75201-6318
       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number:      05-13-01185-CV
               Trial Court Case Number:      84262CC

       Style: In Re: City of Dallas


               Please find attached the order that the Court issued today in the above referenced cause.
                                                                     FILE COPY




                                Respectfully,



                                __________________________________
                                By Lisa Matz, Clerk of the Court

cc:   County Court At Law Kaufman County




                                           2